Title: Thomas Jefferson to Samuel J. Harrison, 3 April 1813
From: Jefferson, Thomas
To: Harrison, Samuel Jordan


          Dear Sir Monticello Apr. 3. 13.
          Your favor of Mar. 25. is recieved and I thank you for the offer it makes. I had desired mr Gibson on the reciept of my flour to remit 250.D. to Goodman as soon as he could make any sale. I found afterwards no sale could be made for a reasonable price, and therefore
			 wrote the request to you to furnish that sum to Goodman. in the, and countermanded my order on mr Gibson. in the mean time however he had remitted the money to Goodman.
			 if you
			 think the amount of the
			 crop will cover one hundred dollars more,
			 I would
			 ask you to pay that sum to Nimrod Darnell who writes me word he is in want of it. but if it will not cover it, he must wait a little longer.
			 I have
			 about 450. barrels of flour in Richmond unsold. but having no doubt that the enemy will withdraw from the bay now that the equinoctial gales are over, I count on a speedy & good sale. they would
			 certainly act against every
			 principle of common sense or interest to remain there. for while they do close the Chesapeake & Delaware not a barrel of flour can go to the W. Indies or the Peninsul., & they are starving too their favorites of Boston.
			 New York had exported all her surplus beyond the wants of the army, so
			 that no supplies can be had but from the Chesapeake & Delaware. Accept the assurance of mey my great esteem & respect.
          Th:
            Jefferson
         